Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 26, 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26, line 1 and claim 27, line 2 recites the limitation "the plurality of sense coils.”  There is insufficient antecedent basis for this limitation in the claim. Claim 25 recites both “a first plurality of sense coils” and “a second plurality of sense coils,” but not “a plurality of sense coils.” It is unclear “the plurality of sense coils” in claim 26 or claim 27 refers to “the first plurality of sensor coils” or “the second plurality of sensor coils” because lack of antecedent basis.  For Examination purpose, the limitation “the plurality of sensor coils” has been interpreted as “the first plurality of sensor coils.”

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1-4, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang  (US20170310166A1)  in view of Avestruz (US 20190011523A1)
With regard to claim 1, Huang teaches a system for wireless power transfer, the system comprising: a plurality of transfer elements (e.g., 10, 20, Fig. 1), each transfer element of the plurality of transfer elements being configured as a transmitter (e.g., 10, Fig. 1) for the wireless power transfer or a receiver ( e.g., 20, Fig. 1) for the wireless power transfer;
a plurality of sensors (e.g., 14s, Fig. 1, Fig. 2) , each sensor ( each 14, Fig. 2) of the plurality of sensors being positioned relative to the plurality of transfer elements ( e.g., , sensor 14  is on top of the transmission antenna  13 insides the enclosure 32, and receiver is placed outside of the enclosure 32 [0032], therefore the 14 is positioned relative to the plurality of transfer elements( transmitter and receiver)) and configured to generate sensor data indicative of a field implementing the wireless power transfer([0033]-[0034] 14 can sense the magnetic field); and
a processor (e.g., 16, Fig. 1) coupled to the plurality of sensors ( e.g., 14, Fig. 1)  and configured to determine a terminal variable level ( Vm, Fig. 12, Vm is a terminal voltage of a capacitor in the system, Fig. 3) in a respective element of the plurality of transfer elements based on the sensor data ( Vsense, S102, Fig. 12) ( see Fig. 12, S102, Vm data generated from Vsense, Fig. 12), and to determine whether a foreign object is affecting the wireless power transfer based on whether the estimated terminal variable level is different from another assessment of the terminal variable level ( Vref, S103, Fig. 12, [0045] Vref  is a reference level of the terminal variable level of Vm)  by more than a threshold ( Vth, Fig. 12) ([0046] determines if a difference between the reference voltage signal Vref and the instant monitoring signal Vm corresponding to the FOD coil 14 (i.e. |Vref−Vm|) is greater than or equal to a threshold Vth (step S103)) .
Huang does not explicitly teach the estimate terminal variable level in a respective transfer element.
	However, Avestruz teaches the estimate terminal variable level in a respective transfer element. ([0057] i1, v1 of L1, can be derived from the sensing data from the sensing coil v2, v3, Fig. 3)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang, to estimate terminal variable level in the respective transfer element using the sensor data, as taught by Avestruz, because the transfer element is a basic component of the power transfer, Using  the terminal variable of the transfer element as an assessment parameter instead of other variable of other component, can avoid the cost of other components and satisfy the user’s requirement . In addition, the voltage and current of the transfer/receiver is used as an estimated terminal variable level because there is an accurate relationship between sense coil current/voltage and the transmitter current/voltage (see [0057] of Avestruz). This method makes it easy to estimate the characteristic of sensor , insensitivity to incidental disturbance, improve the accuracy of the measurement see [0039] of Avestruz.
With regard to claim 2, the combination of Huang and Avestruz teaches all the limitations of claim 1, and Huang further teaches each transfer element of the plurality of transfer elements comprises a transfer coil (Fig. 1 ,13).
With regard to claim 3, the combination of Huang and Avestruz teaches all the limitations of claim 1, and Huang further teaches each sensor of the plurality of sensors comprises a sense coil (14, Fig. 1, Fig. 2).
With regard to claim 4, the combination of Huang and Avestruz teaches all the limitations of claim 1, and Avestruz further teaches the terminal variable level is a current level (e.g., i1, Fig. 3[0057]).
With regard to claim 10, the combination of Huang and Avestruz teaches all the limitations of claim 1,
Huang does not teach the sensor data comprises data representative of an open circuit voltage across each sensor of the plurality of sensors.
Avestruz teaches the sensor data comprises data representative of an open circuit voltage across each sensor of the plurality of sensors ([0120] sensor coil open-circuited, Fig. 23 and open circuit voltage V1 shown in Fig. 23)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang, to configure the sensor data to include data representative of an open circuit voltage across each sensor of the plurality of sensors,  as taught by Avestruz, in order to avoid the disturbance  in the circuit and improve the accuracy[0040] ( also see “Transfer-Power Measurement: A Non-Contact Method for Fair and Accurate Metering of Wireless Power Transfer in Electric Vehicles, page 2, col 1, TPM employs sensing elements to measure, with minimal disturbance (open circuit sensing coils ), the magnetic field from wireless power transfer through induced voltages)
With regard to claim 11, the combination of Huang and Avestruz teaches all the limitations of claim 1, and Huang further teaches the respective transfer element is configured as a transmitter coil (see 13, Fig. 1)
With regard to claim 12, the combination of Huang and Avestruz teaches all the limitations of claim 1, and Huang further teaches the respective transfer element is configured as a receiver coil (e.g., 21, Fig. 1).
With regard to claim 13, the combination of Huang and Avestruz teaches all the limitations of claim 1, and Huang further teaches each sensor of the plurality of sensors is positioned between the plurality of transfer elements (see Fig. 2, sensor 14 is on top of the transmitter antenna 13, therefore, 14 is between transmitter antenna and receiver antenna). Avestruz also teaches each sensor of the plurality of sensors (e.g., 218A, 218B, Fig. 2) is positioned between the plurality of transfer elements (e.g., 206, 208, Fig. 2)
With regard to claim 14, the combination of Huang and Avestruz teaches all the limitations of claim 1, Huang also teaches each sense coil of the plurality of sense coils is disposed in a co-planar arrangement (see Fig. 2, 14s are at one plane)
With regard to claim 15, the combination of Huang and Avestruz teaches all the limitations of claim 1.
Huang does not teach each sensor of the plurality of sensors comprises a single turn coil.
Avestruz teaches each sensor of the plurality of sensors comprises a single turn coil ( Table 4, [0126] sense coil number of turns is 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure the sensor to be single turn coil, as taught by Avestruz, in order to the turn of the coil, satisfy the user’s requirement, and improve the user’s experience.
Further, absent any criticality, the turn of coils required in current claim is only considered to be obvious modification of Huang as court held that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). In this case, even the turns of the coil changes, the functionality of the device regardless the turns of the coil does not change.
With regard to claim 16, Huang teaches a method for foreign object detection in a wireless power transfer system, the method comprising:
determining, by a processor (e.g., 17, Fig. 1), using a plurality of sensors ( e.g., 14s, Fig. 1, Fig. 2)of the wireless power transfer system, a first assessment of a terminal variable level ( Vm, Fig. 12) in the wireless power transfer system, each sensor  ( e.g., 14s, Fig. 2) of the plurality of sensors being positioned relative to the transfer element( 13, Fig. 2) ( e.g., , sensor 14  is on top of the transmission antenna  13 insides the enclosure 32, and receiver is placed outside of the enclosure 32 [0032], therefore the 14 is positioned relative to the plurality of transfer elements( transmitter and receiver))  to generate sensor data ( Vsensor, S102, Fig. 12) indicative of a field implementing wireless power transfer via the transfer element([0033]-[0034] 14 can sense the magnetic field);
determining a second assessment of the terminal variable level (Vref, S103 Fig. 12, Vref is the reference level of the terminal variable level, which also assessment of the terminal variable level);
determining, by the processor, a difference between the first assessment and the second assessment (Vref-Vm, S103, Fig. 12)  ; and providing, by the processor, an indication of whether a foreign object is obstructing the wireless power transfer based on whether the difference exceeds a threshold ( Vth, Fig. 12) ( S103, Fig. 12, when the difference between the instant monitoring signal Vm and the reference voltage signal Vref is greater than the threshold Vth, the controller 17 determines that there is a metallic foreign object entering the region between the wireless power transmission device 10 and the receiving device 20) .
Huang does not explicitly teach the estimate terminal variable level in a respective transfer element.
	However, Avestruz teaches the estimate terminal variable level in a respective transfer element. ([0057] i1, v1 of L1, can be derived from the sensing data, Fig. 3)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang, to estimate terminal variable level in the respective transfer element using the sensor data, as taught by Avestruz, because the transfer element is a basic component of the power transfer, using the terminal variable of the transfer element as an assessment parameter instead of other variable of other component, avoid the cost of other components, satisfy the user’s requirement . In addition, the voltage and current of the transfer/receiver is used as an estimated terminal variable level because there is an accurate linear relationship between sensed data and the transferred data [0057]. This method makes it easy to estimate, and improve the accuracy of the operation

4. Claims 5, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US20170310166A1) and Avestruz (US 20190011523A1) in further of Yoon (US20140225628A1)
	With regard to claim 5, the combination of Huang and Avestruz teaches all the limitations of claim 1, but not a transfer coil current sensor configured to generate a measurement of the terminal variable level in the respective transfer element, wherein the processor is configured to determine whether a foreign object is affecting the wireless power transfer based on whether the estimated terminal variable level is different from the measurement of the measurement of the terminal variable level.
	However, Yoon teaches a transfer coil current sensor ( e.g., 240, Fig. 2 [0037] 240 is a current sensor) configured to generate a measurement of the terminal variable level in the respective transfer element ( 240 can measure the current of the transfer element), wherein the processor is configured to determine whether a foreign object is affecting the wireless power transfer based on whether the estimated terminal variable level is different from the measurement of the terminal variable level (As described in [0047] of Huang, When entering a region between the wireless power transmission device 10 and the receiving device 20, a metallic foreign object affects the electromagnetic field generated by the transmission antenna 13 and in turn affects the instant monitoring signal Vm corresponding to each FOD coil 14. when the difference between the instant monitoring signal Vm and the reference voltage signal Vref is greater than the threshold Vth, the controller 17 determines that there is a metallic foreign object entering the region between the wireless power transmission device 10 and the receiving device 20. Because the user can select the current as terminal variable level, the reference terminal variable level is change accordingly as a measured current of the terminal variable level by using the current sensor described in Yoon, and the foreign object can be detected based on the difference between the estimated terminal variable level and the reference terminal variable level as described in Huang.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to  include a transfer coil current sensor configured to generate a measurement of the terminal variable level in the respective transfer element, wherein the processor is configured to determine whether a foreign object is affecting the wireless power transfer based on whether the estimated terminal variable level is different from the measurement of the terminal variable level , as taught by Yoon, because transfer coil current is a standard parameter that is easy to measure, reduce the cost, and simplify the detection process. In addition, Avestruz introduces an accurate linear relationship between sensed data and the transferred data [0057] of Avestruz. By using the transfer coil current as the terminal variable level makes it easy to estimate the sensor data, and improve the accuracy of the operation.
With regard to claim 17, the combination of Huang and Avestruz teaches all the limitations of claim 16, but not   determining the second assessment comprises measuring, with a transfer element sensor, the terminal variable level in the transfer element.
However, Yoon teaches determining the second assessment comprises measuring, with a transfer element sensor (e.g., 240, Fig. 2), the terminal variable level in the transfer element ( current measured by 240, Fig. 2 ) (As described in [0047] of Huang, When entering a region between the wireless power transmission device 10 and the receiving device 20, a metallic foreign object affects the electromagnetic field generated by the transmission antenna 13 and in turn affects the instant monitoring signal Vm corresponding to each FOD coil 14. when the difference between the instant monitoring signal Vm and the reference voltage signal Vref is greater than the threshold Vth, the controller 17 determines that there is a metallic foreign object entering the region between the wireless power transmission device 10 and the receiving device 20. Because the user can select the current as terminal variable level, the reference terminal variable level is change accordingly as a measured current of the terminal variable level by using the current sensor described in Yoon, and the foreign object can be detected based on the difference between the estimated terminal variable level and the reference terminal variable level as described in Huang.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 16, to determine the second assessment comprises measuring, with a transfer element sensor, the terminal variable level in the transfer element, as taught by Yoon.  in order to detect the magnetic field variation caused by the foreign object. When the user selects the terminal variable level parameter to evaluate the foreign object, the reference parameter changes to the corresponding terminal variable level accordingly, therefore, a current sensor in Yoon can satisfy the user’s requirement and improve user’s experience. In addition, Avestruz introduces an accurate linear relationship between sensed data and the transferred data [0057] of Avestruz. By using the transfer coil current as the terminal variable level makes it easy to estimate the sensor data, and improve the accuracy of the operation.

5. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang  (US20170310166A1)  and  Avestruz (US 20190011523A1) in further of Mao (US20210119494A1)
With regard to claim 6, the combination of Huang and Avestruz teaches all the limitations of claim 1, but not a second plurality of sensors, each sensor of the second plurality of sensors is positioned relative to the plurality of transfer elements and configured to generate further sensor data indicative of the field representative of the wireless power transfer, wherein:
the processor is coupled to the second plurality of sensors and configured to determine a further estimate of the terminal variable level in the respective transfer element based on the further sensor data, and to determine whether the foreign object is affecting the wireless power transfer based on the further estimate.
	However, Mao teaches a second plurality of sensors (sensors at one location, which is different from the location of the first plurality of sensors, see Fig. 11b shows sensors at a plurality of locations, [0131]), each sensor of the second plurality of sensors is positioned relative to the plurality of transfer elements and configured to generate further sensor data ( see Fig. 11a, detection coil is positioned relative to the transmit coil and receive coil ) indicative of the field ( [0069] teaches about the detection coil generates current due to the electromagnetic induction) representative of the wireless power transfer,  the processor is coupled to the second plurality of sensors (  sensors at one location, which is different from the location of the first plurality of sensors, see Fig. 11b shows sensors at a plurality of locations, [0131]) and configured to determine a further estimate of the terminal variable level in the respective transfer element based on the further sensor data (([0057] of Avestruz teaches i1,v1 of L1, can be derived from the sensing data, Fig. 3) , and to determine whether the foreign object is affecting the wireless power transfer based on the further estimate ([0131] determine whether or not there is a metal foreign object matter based on the detection data at different locations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to include a second plurality of sensors, each sensor of the second plurality of sensors is positioned relative to the plurality of transfer elements and configured to generate further sensor data indicative of the field representative of the wireless power transfer, and the processor is coupled to the second plurality of sensors and configured to determine a further estimate of the terminal variable level in the respective transfer element based on the further sensor data, and to determine whether the foreign object is affecting the wireless power transfer based on the further estimate, as taught by Mao, in order to detect the foreign object at different location, expand the range of the foreign object detection ( see [0131] of Mao)

6. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang  (US20170310166A1)  and  Avestruz (US 20190011523A1) in further of Roy(US20140111154A1)
	With regard to claim 7, the combination of Huang and Avestruz teaches all the limitations of claim 1, Huang further teaches the plurality of sensors comprises more than two sensors (more than two 14s, Fig. 2)
Huang does not teach wherein the plurality of sensors comprises more than two sensors such that the processor is configured to determine whether the foreign object is affecting the wireless power transfer over a range of misalignment between the plurality of transfer elements.
	However, Roy teaches the plurality of sensors comprises more than two sensors such that the processor is configured to determine whether the foreign object is affecting the wireless power transfer over a range of misalignment between the plurality of transfer elements ( [0301] teaches about the magnetic sensors can detect the misalignment, [0307] teaches about the system calibrates the misalignment and be able to determine a foreign object in the misalignment condition. In addition, Fig. 12 -15 of Avestruz teaches using more than two sensors to detect the misalignment)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure the plurality of sensors to comprise more than two sensors such that the processor is configured to determine whether the foreign object is affecting the wireless power transfer over a range of misalignment between the plurality of transfer elements,  as taught by Roy, in order to improve the dynamic operating range of the sensor and more accurately detect the foreign object ([0321] of Roy)

7. Claims 8-9, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang  (US20170310166A1)  and  Avestruz (US 20190011523A1) in further of Dibben (US20120175967A1)
With regard to claim 8, the combination of Huang and Avestruz teaches all the limitations of claim 1, but not the processor is further configured to determine an amount of power dissipated in the foreign object based on the sensor data.
However, Dibben teaches the processor is further configured to determine an amount of power dissipated in the foreign object based on the sensor data (S224, Fig. 14, P2-P1= power loss in the parasitic load like foreign object, [0175]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to determine an amount of power dissipated in the foreign object based on the sensor data, as taught by Dibben, in order to detect foreign object avoid the foreign object over-drain the current, reduce the power transfer efficiency.
With regard to claim 9, the combination of Huang, Avestruz and Dibben teaches all the limitations of claim 8, Dibben further teaches the processor is further configured to provide an indication of whether the amount of power dissipated in the foreign object exceeds a threshold ( e.g., S224 P1-P2> Y?, Fig. 14).
With regard to claim 19, the combination of Huang and Avestruz teaches all the limitations of claim 16, but not  the processor is further configured to determine an amount of power dissipated in the foreign object based on the sensor data .
However, Dibben teaches the processor is further configured to determine an amount of power dissipated in the foreign object based on the sensor data ( S224, Fig. 14, P2-P1= power loss in the parasitic load like foreign object, [0175]) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to determine an amount of power dissipated in the foreign object based on the sensor data, as taught by Dibben, in order to detect foreign object avoid the foreign object over-drain the current, reduce the power transfer efficiency.
With regard to claim 20, the combination of Huang, Avestruz and Dibben teaches all the limitations of claim 19, Dibben further teaches the processor is further configured to provide an indication of whether the amount of power dissipated in the foreign object exceeds a threshold (e.g., S224 P1-P2> Y?, Fig. 14).

8. Claims 16, 18, 25-28 are rejected under 35 U.S.C. 103 as being unpatentable Jeong (“Dual-Purpose Nonoverlapping Coil Sets as Metal Object and Vehicle Position Detections for Wireless Stationary EV Chargers,” IEEE TRANSACTIONS ON POWER ELECTRONICS, VOL. 33, NO. 9, SEPTEMBER 2018) in view of Avestruz (US 20190011523A1).
With regard to claim 16, Jeong teaches a method for foreign object detection in a wireless power transfer system, the method comprising:
determining, using a plurality of sensors (see Fig. 3, plurality of Q coils and Fig. 9 Q coil), of the wireless power transfer system, a first assessment of a terminal variable level in the wireless power transfer system (Vq represents induced voltage  from the magnetic field/flux generated by the power supply coil, page 7389, col 1, para 1, the terminal variable level is the magnetic field/flux of the power supply level ), each sensor of the plurality of sensors ( Q-coil, Fig. 9) being positioned relative ( see Fig. 9) to the transfer element ( transmitter and receiver Fig. 9) to generate sensor data indicative of a field (Vq represents induced voltage  from the magnetic field/flux generated by the power supply coil, page 7389, col 1, para 1)implementing wireless power transfer via the transfer element(transmitter ( power supply  coil, high frequency inverter, and circuit connected to high frequency inverter), and receiver (pickup coil, RL  and circuit connected to load), Fig. 9 );
determining a second assessment of the variable level (Vd represents induced voltage  from the magnetic field/flux generated by the power supply coil, page 7389, col 1, para 1, the terminal variable level is the magnetic field/flux of the power supply level);
determining, a difference between the first assessment and the second assessment ( Fig. 11, voltage difference between Vq and vd is higher than the threshold value)  and
providing, an indication of whether a foreign object is obstructing the wireless power transfer based on whether the difference exceeds a threshold (Fig. 11, detect a foreign object when voltage difference is higher than the threshold value, and send notification message, page 7393, col 1).
Jeong does not teach the processor and the estimate the terminal variable level in a transfer element of the wireless power transfer system.
Avestruz teaches the processor (e.g., 120, Fig. 1) and the estimate terminal variable level in a respective transfer element. ([0057] i1, v1 of L1, can be derived from the sensing data from the sensing coil v2, v3, Fig. 3)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeong, to include the processor and assessment of a terminal variable level in a transfer element of the wireless power transfer system, as taught by Avestruz, because there is an accurate linear relationship between sensed data and the transferred data [0057] of Avestruz. In addition, the voltage and current of the transfer/receiver is used as an estimated terminal variable level because there is an accurate relationship between sense coil current/voltage and the transmitter current/voltage (see [0057] of Avestruz). This method makes it easy to estimate the characteristic of sensor and improve the accuracy of the measurement see [0039] of Avestruz. The using of processor is known in the art to implement the automation, increase the productivity and efficiency.
With regard to claim 18, the combination of Jeong and Avestruz teaches all the limitations of claim 16, Jeong further teaches the second assessment comprises determining, by the processor, the second assessment(Vd represents induced voltage  from the magnetic field/flux generated by the power supply coil, page 7389, col 1, para 1), based on further sensor data(  Avestruz teaches ([0057] i1, v1 of L1, can be derived from the sensing data from the sensing coil v2, v3, Fig. 3)generated by a second plurality of sensors (see Fig. 3, plurality of D coils and Fig. 9 D coil), of the wireless power transfer system, each sensor of the second plurality of sensors being positioned relative to the transfer element  ( see Fig 9, D coils is positioned relative to the transmitter and receiver )such that the further sensor data is indicative of the field. (Vd represents induced voltage from the magnetic field/flux generated by the power supply coil, page 7389, col 1, para 1).
With regard to claim 25, Jeong teaches a method for foreign object detection in a wireless power transfer system, the method comprising:
determining, using a first plurality of sense coils of the wireless power transfer system(see Fig. 3, plurality of Q coils and Fig. 9 Q coil), a first assessment of a  magnetic field in a transfer coil of the wireless power transfer system(Vq represents induced voltage  from the magnetic field/flux generated by the power supply coil, page 7389, col 1, para 1), each sense coil ( Q coil, Fig. 3) of the first plurality of sense coils ( plurality of Q coils, Fig. 3) being positioned relative to the transfer coil( power supply coils, Fig. 3) to generate sensor data indicative of a field(Vq represents induced voltage  from the magnetic field/flux generated by the power supply coil, page 7389, col 1, para 1) implementing wireless power transfer via the transfer coil ( power supply coil Fig. 3);
determining, using a second plurality of sense coils of the wireless power transfer system(see Fig. 3, plurality of D coils and Fig. 9 D coil), a second assessment of the magnetic field in the transfer coil of the wireless power transfer system(Vd represents induced voltage  from the magnetic field/flux generated by the power supply coil, page 7389, col 1, para 1), each sense coil  ( e.g., D coil, Fig. 3) of the second plurality of sense coils( plurality of D coil, Fig. 3) being positioned relative to the transfer coil( power supply coil, Fig. 3) to generate further sensor data indicative of the field (Vd represents induced voltage  from the magnetic field/flux generated by the power supply coil, page 7389, col 1, para 1)implementing the wireless power transfer via the transfer coil ( power supply coil, Fig. 3);
determining a difference between the first assessment of the magnetic field in the transfer coil and the second assessment of the magnetic field in the transfer coil ( Fig. 11, voltage difference between Vq and vd ( while vq and vd are assessment of the magnetic field of the transfer coil )is higher than the threshold value,); and
providing an indication of whether a foreign object is obstructing the wireless power transfer based on whether the difference exceeds a threshold(Fig. 11, detect a foreign object when assessment of the magnetic field  is higher than the threshold value, and send notification message, page 7393, col 1).
Jeong does not teach the first assessment of a current level in a transfer coil of the wireless power transfer system, and second assessment of the current level in the transfer coil of the wireless power transfer system and determining a difference between the first assessment of the current level in the transfer coil and the second assessment of current level in the transfer coil.
Avestruz teaches the first assessment of a current level ( i1 , Fig. 3, [0057])in a transfer coil ( e.g., L1, Fig. 3) of the wireless power transfer system( Fig. 3) ( Jeong teaches Q coils perform the first assessment, Avestruz teaches set of coils can perform assessment of i1 of L1 in Fig. 3, therefore, the combination of Avestruz and Jeong teaches about the first assessment of the current level of L1 based on equations in [0057] of Avestruz) , and second assessment of the current level in the transfer coil of the wireless power transfer system (Jeong teaches D coils perform the second assessment, Avestruz teaches set of coils such can perform assessment of i1 of L1, therefore, the combination of Avestruz and Jeong teaches about the second assessment of the current level of L1 through D coils based on equations in [0057] of Avestruz.) determining a difference between the first assessment of the current level in the transfer coil and the second assessment of current level in the transfer coil ( Jeong teaches to determine the difference between the first assessment and the second assessment as shown in Fig. 11, Avestruz teaches the first assessment and the second assessment can be the assessment of the  current level of the transfer coil L1, The combination of Avestruz and Jeong teaches determining a difference between the first assessment of the current level in the transfer coil and the second assessment of current level in the transfer coil )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeong, to include the first assessment of a current level in a transfer coil of the wireless power transfer system, and second assessment of the current level in the transfer coil of the wireless power transfer system, and to determine a difference between the first assessment of the current level in the transfer coil and the second assessment of current level in the transfer coil, as taught by Avestruz, because there is an accurate linear relationship between sensed data and the transferred data [0057] of Avestruz. In addition, the voltage and current of the transfer/receiver is used as an estimated terminal variable level because there is an accurate relationship between sense coil current/voltage and the transmitter current/voltage (see [0057] of Avestruz). This method makes it easy to estimate the characteristic of sensor and improve the accuracy of the measurement see [0039] of Avestruz. In addition, [0099] of Avestruz teaches that leakage magnetic field of Rx can generate eddy current losses on transmitter. It is known that  eddy current loss cause voltage drop in the coil ( see Sakata ( US20180069435A1)[0157])) and affect the accuracy of the system. Therefore, the current level can be selected for assessment to improve the accuracy . 
With regard to claim 26, the combination of Jeong and Avestruz teaches all the limitations of claim 25.
Jeong does not teach each sense coil of the plurality of sense coils comprises an open-circuited, single-turn coil.
 Avestruz teaches each sense coil of the plurality of sense coils comprises an open-circuited, single-turn coil ([0120] sensor coil L1-Ln are open-circuited, Fig. 23 shown in Fig. 23)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 25, to configure each sense coil of the plurality of sense coils to comprise an open-circuited, single-turn coil,  as taught by Avestruz, in order to avoid the disturbance  in the circuit and improve the accuracy[0040] ( also see “Transfer-Power Measurement: A Non-Contact Method for Fair and Accurate Metering of Wireless Power Transfer in Electric Vehicles, page 2, col 1, TPM employs sensing elements to measure, with minimal disturbance (open circuit sensing coils ), the magnetic field from wireless power transfer through induced voltages)
With regard to claim 27, the combination of Jeong and Avestruz teaches all the limitations of claim 25,
Jeong does not teach the sensor data comprises data representative of an open circuit voltage across each sense coil of the plurality of sense coils. 
Avestruz teaches the sensor data comprises data representative of an open circuit voltage across each sense coil of the plurality of sense coils ( [0120] sensor coil open-circuited, Fig. 23 and open circuit voltage V1-Vn shown in Fig. 23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 25, to configure the sensor data to comprise data representative of an open circuit voltage across each sense coil of the plurality of sense coils,  as taught by Avestruz, in order to avoid the disturbance  in the circuit and improve the accuracy[0040] ( also see “Transfer-Power Measurement: A Non-Contact Method for Fair and Accurate Metering of Wireless Power Transfer in Electric Vehicles, page 2, col 1, TPM employs sensing elements to measure, with minimal disturbance (open circuit sensing coils ), the magnetic field from wireless power transfer through induced voltages)
With regard to claim 28, the combination Jeong and Avestruz teaches all the limitations of claim 25. Jeong further teaches wherein each sense coil of the first plurality of sense coils is disposed in a co-planar arrangement (see Q coils are co-planar, Fig. 3). 
Response to Argument
9. Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive.
With regard to claim 1, 16 and 25, Applicant argues that the prior art Huang and Jeong does not teach estimate and another assessment of a terminal variable level in claim 1 or first and second assessment of a terminal variable level in claim 16 and claim 25 because Huang describes the comparison of voltages of two different terminals, not the same terminal variable. In particular, the Applicant argues that Huang describes a comparison between a voltage Vm of a voltage Vsensor across the coils 14, and a reference voltage Vref as a voltage across a compensation capacitor Cp. In addition, applicant argues that Jeong lacks another assessment of a terminal variable because in Jeong the voltage across two different coils are compared.
The applicant further argues that modified Huang /Jeong with Avestruz still does not teach another assessment of the voltage at the transmitter or receiver because even after the modification, Huang would still be comparing the estimate with voltage Vref rather that another assessment of the voltage at the transmitter or receiver and Jeong would accordingly lack another assessment as claimed.
The applicant also argues that other secondary references Yoon, Mao and Roy does not teach the second assessment of the same terminal variable level.
The Examiner respectfully disagrees.  Under broadest and reasonable interpretation, Huang teaches about another assessment of the same terminal variable because Vref is considered to be a reference assessment of Vm for comparison purpose and Vref indicates a assessment/state of Vm with no presence of metallic foreign object (see [0045] of Huang the reference voltage signal Vref indicative of a state of no presence of metallic foreign object).
	In contrary to applicant’s argument, Jeong teaches about a first assessment of a terminal variable level ( Vq represents induced voltage  from the magnetic field/flux generated by the power supply coil, page 7389, col 1, para 1) and a second assessment of the terminal variable level ( Vq represents induced voltage  from the magnetic field/flux generated by the power supply coil, page 7389, col 1, para 1) . To clarify, Q coil and D coil are both used to access one terminal variable level, that is the magnetic field/flux generated by the power supply coil.  The voltage across the Q coil is the first assessment of the magnetic field/flux generated by the power supply coil, and the voltage across the D coil is the second assessment of the magnetic field/flux generated by the power supply coil. And [0057] of Avestruz teaches that the voltage and current of the sensor coils are used to derive the current/ voltage of the transfer coil. Therefore, the combination of the Huang/Jeong and Avestruz teaches the limitation in the claim 1, 16 and 25 as described in the current office action
In addition, Avestruz also teach concepts of two assessments of a transfer terminal variable ( see [0100] comparing of the estimate of the output power ( first assessment) with its measurement value( second assessment)).
The argument that other secondary reference Yoon, Mao and Roy does not teach the second assessment of the same terminal variable level is moot because these references were not used to teach the limitations of the another/second assessment of the same terminal variable level.
	Since the Applicant's argument with respect to claims 1, 16, and 25 are not persuasive, the rejection of claims depending from claims 1, 16, and 25 are therefore maintained.


Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dorairaj (US20110128015A1) teaches about the primary current as a parameter to determine the foreign object.
Maniktala (US 20180323659 A1) teaches  the foreign object sensor coil structure comprising a first sensor coil having a central axis in common with the first transmitter coil, and a second sensor coil coupled in series to the first sensor coil, the second sensor coil having a central axis in common with the second transmitter coil, the first sensor coil coupled to the second sensor coil in such a way that when a first voltage induced in the first sensor coil has a first polarity a second voltage induced in the second sensor coil has a second polarity different from the first polarity, comparing the net voltage to a predetermined threshold, and determining presence or absence of a foreign object based on a result of comparing the net voltage to the predetermined threshold.    
Park ( US 20170141604 A1) teaches  determining that the foreign object is not placed thereon when a current flowing through the coil is above a first threshold value.    
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836